McBRIDE, Judge.
This is the suit for damages filed by Rousse against Theriot and his liability insurer, which was consolidated for the purpose of trial with the case mentioned below. Rousse recovered judgment for $6,248.31, in solido, against the defendants and they took this appeal.
For the reasons assigned by us in Theriot v. Marquette Casualty Company, La.App., 111 So.2d 799, the judgment in Rousse’s favor is erroneous.
For this reason, the judgment appealed from is now annulled, avoided and reversed, and it is ordered that the suit of Henry P. Rousse against the defendants herein be and it is hereby dismissed at his cost in both courts.
Reversed.